DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 28 July 2022.  These drawings are acceptable.

Response to Amendment
The amendment filed 28 July 2022 has been entered. Claims 1-4 and 6-10 remain pending in this application.  Claims 1 and 10 have been amended and claim 5 have been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 28 April 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-10 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a ground probe inserted into the guide hole” however claim 1 recites a signal probe is inserted into a guide hole.  The relationship between the ground probe and the signal probe in the guide hole is unclear.  It is unclear if the ground probe is a second probe, separate from the signal probe, that is also inserted into the hole simultaneously with the signal probe.  For examination, it was assumed that the shield portion is electrically connected to a ground probe inserted in a second guide hole as shown in Fig. 5B and 6.  Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English translation of Schaefer WO 2006/136139 (Schaefer).
Regarding claim 1, Schaefer teaches (Fig. 1) a probe head, comprising:
a guide plate (plate 18, 19, 20) on which a guide hole (bores in spacer plates 18, 19, 20 per para [0047]) is provided,
wherein a signal probe is inserted into the guide hole (contact pin 15 inserted in bore in spacer plate 18, 19, 20.  Para [0059] indicates contact pins 15 are for high frequency and sensitive electrical signals), and wherein the guide plate includes a shield portion (metallic shield 40) formed at a periphery of the guide hole (see Fig. 1 – shield 40 at periphery of bore through the plates 18, 19,  20), 
the shield portion includes a vertical formation portion formed in a longitudinal direction of the guide hole (see Fig. 1 – shield 40 is along the longitudinal direction, or length direction, of the bore), and the shield portion is electrically insulated from the signal probe (see para [0059] – shield 40 is separated from the pin 15 by insulator 39).
Regarding claim 4, Schaefer teaches (Fig. 1) the probe head of claim 1, wherein the shield portion (shield 40) is formed by forming an etching hole at the guide plate (bore in plates 18, 19, 20 formed by etching) and then filling the etching hole with a metal material (metallized shield 40 located in the bore).
Regarding claim 6, Schaefer teaches (Fig. 1) the probe head of claim 1, wherein the shield portion (shield 40) includes a horizontal formation portion formed in a transverse direction of the guide hole (see Fig. 1 – shield 40 includes a thickness which corresponds to a horizontal formation in a transverse direction).
Regarding claim 7, Schaefer teaches (Fig. 1) the probe head of claim 1, wherein the shield portion is grounded (see para [0059] – shield 40 is grounded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over English translation of Schaefer WO 2006/136139 (Schaefer) in view of Di Stefano US 2007/0269999 (Di Stefano).
Regarding claim 2, Schaefer teaches (Fig. 1) the  probe head of claim 1, but does not teach wherein the guide plate is formed of an anodic oxide film material.
Di Stefano teaches wherein the guide plate is formed of an anodic oxide film material (see Fig. 2A – contact holder plates 116, 118 are made of anodized aluminum plates per para [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plates taught by Schaefer to be formed of an anodic oxide film as taught by Di Stefano in order to utilize the lightweight and durable properties of anodic oxide for a guide plate of the probe head.  
Regarding claim 9, Schaefer teaches (Fig. 1) the probe head of claim 1, wherein the guide plate is formed by stacking a plurality of sheets (see Fig. 1 – guide plate formed by stack of plates 18, 19, 20).  
Schaefer does not teach the stack of unit anodic oxide film sheets. 
Di Stefano teaches the guide plate is formed by stacking a plurality of unit anodic oxide film sheets (see Fig. 4B – contact holder plates holder plates are formed from stack of 426-1 to 426-4 made of anodized aluminum.  See para [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide plate taught by Schaefer to be formed by stacking a plurality of unit anodic oxide film sheets as taught by Di Stefano for heat dissipation as taught by Di Stefano (pee para [0080]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over English translation of Schaefer WO 2006/136139 (Schaefer) in view of Di Stefano US 2007/0269999 (Di Stefano) and in further view of Hatanaka US 2009/0166079 (Hatanaka).
Regarding claim 3, Schaefer in view of Di Stefano teaches the probe head of claim 2, but does not teach wherein the shield portion is formed by filling a pore of an anodic oxide film. 
Hatanaka teaches forming a conductive structure by filling a part of an anodic oxide film (see Fig. 1B – micropores 3 are filed with metal 4 for forming conductive paths per para [0034].  See para [0038] – insulating base material is anodized aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of the shield portion taught by Schaefer in view of Di Stefano to be filling a pore of an anodic oxide film as taught by Hatanaka in order to achieve the predictable results of forming a conductor through the anodic oxide films for forming the corresponding shielding layer.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over English translation of Schaefer WO 2006/136139 (Schaefer) in view of Cavaliere et al. EP 0180013 (Cavaliere).
Regarding claim 8, Schaefer teaches (Fig. 1) the probe head of claim 1, but does not explicitly teach wherein the shield portion is electrically connected to a ground probe inserted in the guide hole (see 112b rejection above for interpretation).
Cavaliere teaches (Fig. 3) the shield portion is electrically connected to a ground probe inserted in the guide hole (see Fig. 3 – ground probe 104 is electrically connected to the shielding portion 128A surrounding conductor 130 of signal probe 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield portion taught by Schaefer to be connected to a ground probe inserted in a second guide hole as taught by Cavaliere in order to easily supply ground signal from the tester to the shield and the device under test as demonstrated by Cavaliere.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maggioni WO 2018/108777 (Maggioni) in view of English translation of Schaefer WO 2006/136139 (Schaefer).
Regarding claim 10, Maggioni teaches (Fig. 1) a probe card, comprising: 
a space transformer (interfacing board 4 is space transformer per pg. 3, lines 21-25)  including a vertical wiring portion (conductive tracks 6 of interfacing board 4 includes vertical potions), a horizontal wiring portion (see Fig. 1 – conductive tracks 6 of interfacing board 4 includes horizontal portion) connected to the vertical wiring portion (horizontal and vertical portions of tracks 6 are connected), and a plurality of connection pads (tester side contact pads 4B);
 a circuit board (PCB 5)  provided at an upper side of the space transformer (probe head 1 is on the lower side of interfacing board 4); and 
a probe head (probe head 1) provided at a lower side of the space transformer (probe head 1 is on the lower side of interfacing board 4) and including a plurality of probes (plurality of probes 2).
Maggioni does not explicitly teach wherein the probe head comprises: a guide plate on which a guide hole is provided,  wherein a signal probe is inserted into the guide hole, and wherein the guide plate includes a shield portion formed at a periphery of the guide hole, the shield portion includes a vertical formation portion formed in a longitudinal direction of the guide hole, and the shield portion is electrically insulated from the signal probe.
Schaefer teaches (Fig. 1) a probe head comprises a guide plate (plate 18, 19, 20) on which a guide hole (bores in spacer plates 18, 19, 20 per para [0047]) is provided,
wherein a signal probe is inserted into the guide hole (contact pin 15 inserted in bore in spacer plate 18, 19, 20.  Para [0059] indicates contact pins 15 are for high frequency and sensitive electrical signals), and
wherein the guide plate includes a shield portion (metallic shield 40) formed at a periphery of the guide hole (see Fig. 1 – shield 40 at periphery of bore through the plates 18, 19, 20), the shield portion includes a vertical formation portion formed in a longitudinal direction of the guide hole (see Fig. 1 – shield 40 is along the longitudinal direction, or length direction, of the bore), and the shield portion is electrically insulated from the signal probe(see para [0059] – shield 40 is separated from the pin 15 by insulator 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe head taught by Maggioni to include a guide plate with a shield portion insulated from the probe as taught by Schaefer in order to shield high frequency signals as taught by Schaefer (see para [0034]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858